PER CURIAM:
In this claim, submitted upon the pleadings, claimant seeks *100payment of the sum of $522.13 on unpaid rental invoices for a Savin Model 780 plain paper copier.
Respondent admits the validity and amount of the claim, but its Answer further states that sufficient funds were not available at the end of the fiscal year in question from which the obligation could have been paid.
While we feel that this claim should, in equity and good conscience, be paid, we cannot make an award, based on our decision in Airkem Sales and Service, et al. v. Dept. of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.